ORDER

PER CURIAM.
Daniel Meriwether appeals from the judgment of the Circuit Court of St. Louis County, after a bench trial before an associate circuit judge, finding him guilty of five municipal ordinance violations and sentencing him to pay fines and court costs. Appellant asserts that the circuit court erred in denying his application for trial de novo and motion for new trial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).1

. Respondent’s motion to strike Appellant's brief is denied as moot.